Citation Nr: 0709710	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  06-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased evaluation for residuals of 
shrapnel wound to the right ankle with involvement of Muscle 
Group X, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


(The issues of entitlement to special monthly compensation at 
the aid and attendance or housebound rate, and entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities will be 
addressed in a separate decision).




INTRODUCTION

The veteran had active service from December 1943 to January 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

The Board notes that the February 2005 rating decision also 
denied an increased evaluation for shrapnel wound residuals 
of the right lower back, with involvement of Muscle Group II, 
evaluated as 20 percent disabling.  The veteran was notified 
of this denial on February 2, 2005.  In June 2005, he 
submitted a substantive appeal as to other issues that are 
not part of the present appeal; however, it was also accepted 
as a notice of disagreement for the right low back shrapnel 
wound claim.  He was then sent a statement of the case on 
this issue on April 20, 2006; the accompanying letter 
informed the veteran that he had 60 days from the date of the 
notice in which to file a substantive appeal.  In June 2006, 
he submitted a statement that the Board accepted as a 
substantive appeal on the right ankle claim.  However, that 
statement did not refer to the low back fragment wound 
residuals.  Therefore, the veteran has not perfected the 
appeal as to that issue, and it is not properly before the 
Board for appellate consideration at this time.  See 
38 C.F.R. §§ 20.200, 20.302(b) (2006).


FINDING OF FACT

The shrapnel wound residuals of the right foot with 
involvement of Muscle Group (MG) X are manifested by pain, 
stiffness, swelling, decreased range of motion, and a tender 
scar with minimal adhesion to the underlying tissue, with no 
tendon damage and no nerve damage.  




CONCLUSION OF LAW

The criteria for an increased evaluation for the shrapnel 
wound residuals of the right foot, with involvement of MG X, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.56, Diagnostic Code (DC) 5310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U. S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

In a December 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the December 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2005 SOC and the July 2006 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such effective date, 
the Board finds no prejudice to the veteran in proceeding 
with the present decision.  Since the claim for an increased 
evaluation is being denied, no effective date will be 
assigned; therefore, there can be no possibility of prejudice 
to the veteran.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A slight disability is characterized by a simple wound of the 
muscle without debridement or infection.  The service medical 
records would show a superficial wound with brief treatment 
and return to duty; healing with good functional results and 
no cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c).  The objective evidence would reveal 
a minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function of metallic 
fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1)(i-iii). 

A moderate disability of the muscles requires a through-and-
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(d)(2)(i-iii). 

A moderately severe muscle injury is the result of a through-
and-through or deep penetrating wound by high velocity 
missile of small size, or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  The objective 
findings include entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There are an 
indication on deep palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(d)(3)(i-iii) (2006). 

A severe muscle disability results from a through-and-through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track; palpation shows 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance or 
coordinated movements compared to the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscluar trauma and explosive effect of the missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (G) induration of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(i-iii).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


III.  Factual background and analysis

The veteran's service medical records indicate that, on June 
28, 1945, he stumbled on a booby trap, and fragments struck 
him in the ankle.  He had a perforating wound to the medial 
aspect of the right foot; the entrance wound was over the 
malleolus, and the exit wound was on the sole of the foot.  
He also sustained a compound comminuted fracture of the talar 
bone.  A September 8, 1945, X-ray showed a foreign metallic 
density embedded in the posterior portion of the talus, with 
some comminution of this portion of the bone.  There were 
also a few small fragments in the soft tissues adjacent to 
the side of the fracture.  There was also considerable 
atrophy.  The joint space anterior to the site of the 
fracture appeared normal.

In December 2004, the veteran was afforded a VA examination.  
An X-ray showed metallic foreign bodies in the right talus 
and osseous deformity with union of the right talus and 
calcaneous.  The veteran stated that he had severe swelling 
of the ankle; he commented that about ten years ago, he had 
to start using crutches and that he was now using a 
wheelchair.  Clinical evaluation of the foot noted that he 
had right ankle pain with swelling, which at times limited 
his ambulation.  The muscles were atrophic.  Pain was noted 
to be most responsible for his functional impairments.  The 
diagnosis was residual right foot shrapnel wound injury, with 
traumatic arthropathy of the right foot.  The joint 
examination noted his complaints of pain, stiffness and 
almost monthly swelling, which would last about a week at a 
time.  He described having daily severe pain.  He was noted 
to be using a wheelchair.  There was swelling, effusion, and 
guarding of the ankle.  Active range of motion noted 5 
degrees of dorsiflexion and 25 degrees of plantar flexion.  
He had pain at 5 degrees of dorsiflexion and to 20 degrees of 
plantar flexion.  The muscle examination referred to his 
complaints of muscle pain at night; he said that during 
flare-ups he would have to immobilize his leg.  He had 
moderate to severe pain, with a tender scar, which had 
minimal adhesion to the underlying tissue.  There was no 
tendon damage and no nerve damage.  Strength was 4/5.  It was 
noted that the affected muscle group could still move the 
joint but with limitation due to pain.      A January 2005 
private record noted that the veteran had osteoarthritis with 
retained metallic foreign bodies in the right ankle. 

Pursuant to 38 C.F.R. Part 4, DC 5310, Muscle Group X affects 
movements of the forefoot and toes, as well as propulsion 
thrust in walking.  A 0 percent evaluation is warranted for 
slight impairment.  A 10 percent evaluation requires moderate 
impairment, a 20 percent evaluation requires moderately 
severe impairment, and a 30 percent evaluation requires 
severe impairment.  

After a careful review of the evidence of record, the Board 
find that an increased evaluation for the shrapnel wound 
residuals of the right foot, with involvement of Muscle Group 
X, has not been established.  The veteran is receiving a 30 
percent disability evaluation for the severe residuals of 
this injury, which is the maximum amount that can assigned to 
this disability under the applicable diagnostic code.  
Therefore, a higher schedular evaluation cannot be awarded.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In the present case, the veteran is 83 years of age, and has 
been retired for some time.  There is no indication in the 
record that his right foot shrapnel wound residuals, standing 
alone, had significantly interfered with his ability to work.  
Nor is there any suggestion that he has been frequently 
hospitalized for treatment of this condition.  Therefore, the 
Board finds no exceptional circumstances in this case that 
would warrant referral for consideration of an extraschedular 
evaluation.




ORDER

Entitlement to an increased evaluation for residuals of 
shrapnel wound to the right ankle with involvement of Muscle 
Group X, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


